Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to a final Office action mailed on 06/11/2021 ("06-11-21 Final OA"), the Applicant (i) amended the independent claim 1 to include the limitations of the previously-indicated allowable claim 10 and then canceled claim 10, (ii) amended the independent claim 14 to include the limitations of the previously-indicated allowable claim 21 and then canceled claim 21, (iii) amended claim 2, (iv) canceled claim 16 and (v) added new claims 22-24 in an After Final Consideration Program Request ("AFCP 2.0 Request") filed on 08/10/2021.  

Response to Arguments
Applicant’s amendments to the independent claims 1 and 14 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1, 4, 6-9, 11-14 and 16 as being anticipated by Tsau set forth starting on page 3 under line item number 1 of the 06-11-21 OA.
Applicant’s amendments to the independent claim 14 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 14 and 15 as being anticipated by Chien set forth starting on page 12 under line item number 2 of the 06-11-21 OA.



Allowable Subject Matter
Claims 1, 2, 4-9, 11-15, 17-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the independent claim 1 has been amended to include the limitations of the previously-indicated allowable claim 10 as stated starting on page 14 under line item number 3 of the 06-11-21 Final OA.
Claims 2, 4-9 and 11-13 are allowed for depending from the allowed independent claim 1. 

Independent claim 14 is allowed, because the independent claim 14 has been amended to include the limitations of the previously-indicated allowable claim 21 as stated starting on page 14 under line item number 3 of the 06-11-21 Final OA.
Claims 15, 17, 23 and 24 are allowed for depending from the allowed independent claim 14.

Independent claim 18 is allowed for the same reason(s) as stated starting on page 14 under line item number 3 of the 06-11-21 Final OA.
Claims 19, 20 and 22 are allowed for depending from the allowed independent claim 18. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        13 August 2021